Citation Nr: 0838639	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  00-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service connected lumbosacral strain.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1994 to April 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for a lumbosacral strain and assigned a 10 
percent evaluation effective from April 24, 2000, the day 
following separation from service.  In a September 2003 
decision, the RO granted an increased, 40 percent evaluation 
for the lumbosacral strain, effective from the date of 
service connection.

This issue has previously been before the Board in February 
2004, March 2005, and October 2006.  In each instance, the 
Board remanded the claim for additional development.

The veteran was previously represented by the Connecticut 
Department of Veterans Affairs (CDVA).  In June 2008, 
however, CDVA contacted the AMC to inform them that the 
veteran had moved out of state and had not responded to 
telephone or written requests to clarify his representation.  
CDVA stated that some records showed a new, unspecified 
representative had been named.  CDVA therefore stated that it 
no longer represented the veteran.  In September 2008, the 
Board attempted to clarify the veteran's representation via 
letter to his address of record.  He did not respond within 
the 30 day period, and hence the Board will presume the 
veteran wishes to represent himself.

The Board notes that the appeal regarding evaluation of the 
service connected lumbosacral strain is the sole issue 
remaining on appeal.  All other issues have been decided by 
the Board in prior decisions, or the veteran has received a 
full grant of the benefit sought at the RO.



FINDING OF FACT

Since April 2000, the service connected lumbosacral strain 
has been manifested by severe functional impairment, with 
limitation of flexion, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of 
joint space; persistent neurological symptoms are not 
present, and the measured limitation of motion in flexion is 
greater than 30 degrees.
	

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service connected lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for lumbosacral strain.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from the VA medical center in West Haven, and has 
obtained private treatment records from NOG, the veteran's 
orthopedic doctors, on his behalf.  The veteran has submitted 
additional copies of these records, as well as copies of 
treatment records from a private chiropractor.  The veteran 
was provided an opportunity to set forth his contentions 
during a hearing before a decision review officer at the RO 
in July 2001; he has not requested a hearing before the 
Board.  The appellant has been afforded several VA medical 
examinations over the course of the appeal.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evidence

VA examinations were conducted in June and August 2000.  At 
the June 2000 spine examination, the veteran reported having 
chronic low back pain since lifting equipment at work.  He 
stated that radiographic studies showed degenerative joint 
disease.  His back hurt every morning until he was able to 
stretch.  Sitting or standing for long periods increased back 
pain.  About three times a week, the veteran reported 
experiencing left leg numbness.  On physical examination, 
there was tenderness in the lumbar paraspinal muscles.  
Flexion was possible to 90 degrees, but pain began at 55 
degrees and movement beyond that point was slowed.  Extension 
was to 30 degrees, limited by pain.  Right lateral motion was 
limited to 20 degrees with pain, and the left was to 26 
degrees with pain.  Rotation was normal, and the examiner 
noted no neurological deficits.  A neurological examination 
was performed in August 2000.  At that time, the examiner 
noted a generally normal neurological examination of the 
extremities, though decreased ankle reflexes were noted.  
Sensory and motor functions were intact.

VA treatment records from July 2000 to January 2001 reveal 
ongoing complaints of generalized back and joint pain.  
Doctors noted a history of degenerative joint disease of the 
lumbar spine.  In November 2000, the veteran reported that he 
had an episode in which he was restricted to bed for a day 
due to back pain.  With heat and stretching, he was able to 
get up in the evening.  He stated that in his new job as a 
dealer at a casino, he had to stand and reach a lot.

The veteran and his wife offered testimony at a personal 
hearing before a decision review officer at the RO in July 
2001.  At that time, he stated that his back was problematic 
in the mornings, and that he had to stretch it out before 
being truly mobile.  He sometimes had to roll out of bed to 
the floor to get up, instead of merely sitting up and 
standing from the bed.  He reported that he had difficulty 
lifting and carrying his children, and that he could not be 
as active with his family as he had once been.

Private medical records from the GF Chiropractic Center dated 
in February 2002 reveal complaints of low back pain of two 
weeks duration.  The veteran reported that he had been 
working out when he felt tightness in the low back; he stated 
that he had long standing back problems, since 1991.  Pain 
was usually a 4/10, but since the gym was a 7-8/10.  
Prolonged sitting increased the pain.  The examiner noted 
decreased lumbar range of motion in all planes, but did not 
provide specific measurements.  Tenderness of the musculature 
was also observed.  

Private radiographic evidence from the WWB Hospital confirmed 
the presence of degenerative changes of the spine.  The 
report of an August 2002 x-ray showed multilevel degenerative 
disc disease and slight retrolisthesis in all lumbar levels.  
An MRI was performed in November 2002.  This also showed 
multilevel degenerative disc disease, but specified that it 
was "prominent" when considering the veteran's age.  Disc 
protrusions were observed at L5-S1 and T12-L1.  Moderately 
advanced degenerative disc and joint disease at L4-L5 with 
foraminal narrowing was seen.

VA treatment records dated from March 2001 to December 2003 
revealed continued complaints of lumbar spine pain, though 
the veteran stated that he continued to work out and exercise 
regularly.  He just dealt with the pain, taking breaks from 
exercise when it grew too much.  He also noted complaints of 
leg pain.  In December 2002, the veteran described pain as 
radiating into his buttocks at times, but stated that 
generally the pain is focal on this back.  The back was 
tender to touch in the lumbar area.  In December 2003, the 
veteran aggravated his back while shoveling snow; he had also 
recently fallen.  He reported increased back pain, to 8/10.  
The pain was worse with prolonged sitting, and his legs would 
become "numb and tingly."  No radiation of pain or loss of 
function or sensation in the lower extremities was reported.  
It was difficult to get out of bed, and he had not been able 
to exercise.  The veteran was observed to move slowly when 
asked to sit up or stand.  An acute muscle strain was 
diagnosed.  

In February 2004, a VA spine examination was conducted.  The 
veteran complained of pain severe enough to prevent walking 
unless he takes his medication.  He had restricted his work 
hours due to pain.  On occasion it was severe enough to wake 
him.  He denied bowel or bladder incontinence or any sciatic 
type pain. The veteran also reported that secondary to pain 
his range of motion was restricted; he said that sometime he 
needed help to put on shoes and socks.  He avoided strenuous 
activity.  Physical examination showed no muscle spasm of the 
lumbar spine, but there was tenderness to palpation.  There 
was no neurological impairment noted in the lower 
extremities.  Range of motion was measured as 50 degrees of 
flexion with pain at 30 degrees, 20 degrees extension with 
pain at 10 degrees, lateral movement to 30 degrees 
bilaterally with pain at 20 degrees, and rotation to 60 
degrees bilaterally with pain at 40 degrees.  

Private treatment records from NOG for the period of January 
2003 to May 2005 reveal ongoing treatment for a variety of 
orthopedic problems, to include the shoulders, knees, elbows, 
right ankle, neck, and back.  In January 2003 the veteran 
complained of low back pain with radiation to the buttocks.  
Strenuous exercise aggravated his pain.  The lumbar spine was 
tender to palpation.  He could flex "down to about his 
knees" but extension was uncomfortable.  There was no 
evidence of sciatic pain, an d numb areas could not be 
identified.  Movement of the back seemed moderately guarded.  
In February 2003, doctors  considered surgery, and stated 
that epidural injection was not a good option, "as he does 
not have that much leg pain."  A facet injection was made.  
In May2003, the veteran reported that the injection seemed to 
help; he was able to touch his toes, and denied radiation of 
pain.  Straight leg raising was negative for sciatic pain.  
The veteran had an exacerbation of pain due to injury 
shoveling snow in December 2003.  He reported numbness of the 
buttocks and left leg as well as severe pain.  An epidural 
injection was administered in January 2004; treatment records 
do not indicate further treatment until August 2004. A that 
time the veteran did not actively complain of back pain.

In May 2005 VA treatment records, the veteran rated his pain 
as 4/10.  He continued to report numbness and tingling of the 
legs when sitting for long periods, but there was no 
radicular pain or loss of function or sensation.  The veteran 
again twisted his back in June 2006, and reported a temporary 
increase in pain, which had improved.  He continued to deny 
radiation to the legs, but still experienced numbness and 
tingling of the legs after sitting for long periods.  

During an August 2007 VA examination, the veteran reported 
that with each prior re-injury, his pain had returned to a 
lower level after a few days.  Following his most recent 
injury, however, the pain had been severe and had not receded 
as much.  Currently he described the pain as 5-8/10, and as 
sharp, stiff, and dull.  Pain was daily, and was exacerbated 
by walking, lifting objects, bending, and twisting.  Resting 
or stretching offer some relief, and he takes pain 
medications.  His movement was restricted by pain.  The 
veteran reported radiating right leg pain since 1999.  He 
reported that his home activities were decreased due to pain, 
and that he had missed work at times.  He also stated that he 
occasionally needed help to dress.  Physical examination 
revealed tenderness to palpation of the lumbar spine.  
Flexion was to 45 degrees, extension to 25 degrees, left 
lateral flexion to 15 degrees, and right lateral flexion to 
20 degrees, all with pain.  The examiner noted that with 
repeated movement, there was additional functional impairment 
due to pain.  He estimated that 5 to 10 degrees of motion 
were lost with flare-ups.  The veteran complained of pain 
radiating to the right leg three or four times a week, and 
stated that up to year times a year, the pain was 
incapacitating.  Doctors have recommended bed rest in the 
past, which required three to four days of inactivity each.  
Nerve conduction studies, including testing of the lower 
back, showed no evidence of neuropathy, myopathy, or 
radiculopathy of the lower extremities.

Evaluation of Lumbosacral Strain

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Assignment of staged 
ratings in this case is not appropriate, and the signs and 
symptoms of the disability have been consistently reported 
over the entire appellate period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In this case, the rating schedule as it applies to 
disabilities of the spine has been amended during the course 
of the appeal.  In September 2002 the criteria for rating of 
intervertebral disc syndrome were changed to reflect 
evaluation based on the cumulative periods of incapacitation 
over the prior twelve months.  38 C.F.R. § 4.71a, Code 5243 
(2007).  In September 2003, the criteria applicable to 
evaluation of all other back disabilities, to include 
lumbosacral strain, were also amended.  The amended criteria 
provide specific measurements of limited motion for each 
authorized level of disability; a general formula was set 
forth for all spine disabilities.  For example, to warrant 
assignment of a 40 percent evaluation, as in this case, 
forward flexion to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine must be shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).

As the veteran's claim was pending at the time of the 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies); Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  The amended criteria may not be 
applied prior to the date of amendment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board finds that the newer criteria are not as favorable 
to the veteran, and therefore, the older criteria will be 
applied.  As is seen above, the measured range of motion, 
even upon consideration of any additional functional 
impairment due to pain, weakness, fatigue, lack of endurance, 
or incoordination on repetitive motion, would not warrant 
assignment of an evaluation equal to or greater than the 
currently assigned 40 percent.  Moreover, the identified 
neurological manifestations are not so consistent or 
persistently present as to warrant either a higher evaluation 
under the intervertebral disc syndrome criteria or separate 
evaluation as an independent disability.  In so finding, the 
Board notes that the veteran's August 2007 allegations of 
incapacitating episodes and ordered bed rest are not 
supported by the evidence of record.

Of the potentially applicable Diagnostic Codes and criteria 
as they existed prior to September 2002 and September 2003, 
the Board finds that the service connected lumbosacral strain 
is most appropriately evaluated under Code 5295, for 
lumbosacral strain.  This code provides a 40 percent 
schedular evaluation for severe symptoms, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  This is 
the highest evaluation available under this Code.  Throughout 
the course of the appeal, the evidence has demonstrated that 
the veteran has degenerative changes of the spine resulting 
in a loss of motion laterally and in flexion.  The degree of 
lost motion, particularly in flexion, has varied somewhat, 
but has never resolved completely, and upon consideration of 
the actual functional impairment secondary to pain, the Board 
considers flexion to be markedly impaired.

A higher, 50 percent evaluation is possibly available under 
Code 5289, for unfavorable ankylosis of the lumbar spine.  
Here, however, there is no evidence of ankylosis.  In light 
of the clear evidence of the continued mobility of the 
veteran's spine, Code 5289 is not applicable.  

Consideration has also been given to Code 5293, for 
intervertebral disc syndrome, which includes the possibility 
of a 60 percent evaluation for pronounced symptoms, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  

The reported neurological symptoms in this case, however, are 
best described as intermittent, not persistent.  Although the 
veteran reports fairly frequent pain and radicular symptoms, 
objective testing and observations on examination and 
treatment have not noted the actual presence of such.  This 
is not to say that the pains are not occurring; it is merely 
evidence that there are times when the veteran has relief 
from his symptoms.  As the symptomatology is not shown to be 
constant or nearly so, the assignment of a higher 60 percent 
evaluation under Code 5293 is not appropriate.

Finally, the Board has considered referral of this matter for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That regulation provides that where "the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards," an 
evaluation may be assigned to reflect the actual average 
earning capacity impairment due exclusively to the service-
connected disability.  In this case, the Board has determined 
that referral is not appropriate, as the evidence shows that 
despite his lumbosacral strain, the veteran has remained very 
active and is able to continue to work.  There is no evidence 
of hospitalization related to the back disability.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


